Citation Nr: 0328337	
Decision Date: 10/21/03    Archive Date: 10/28/03

DOCKET NO.  94-10 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a left hip disorder.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Maureen A. Young, Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Air Force from 
February 1981 to 
May 3, 1984, as an enlisted man, and from May 4, to August 
21, 1984, as a commissioned officer.  During the latter 
period he underwent pilot training, and was involuntarily 
released from active duty due to failure to complete his 
flight training.  He also served on active duty from June 
1986 to June 1990 as a commissioned officer, with a primary 
specialty of supply operations officer.  Between his two 
periods of active service, he had service in a reserve 
component of the Armed Forces.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, wherein the RO denied service connection 
for a cervical spine disorder (claimed as a pinched nerve in 
the neck with damaged vertebrae of the cervical spine), right 
shoulder disability (claimed as a damaged rotator cuff), a 
low back disorder, and a left hip disorder.  

These matters were previously before the Board in August 1996 
and August 1999, at which times they were remanded for 
additional development.  

In January 2002, service connection was granted by the RO for 
residuals of a rotator cuff tear of the right shoulder, post-
operative, with an evaluation of 10 percent assigned 
effective February 20, 1992, a temporary total rating under 
38 C.F.R. § 4.30 from January 27, 1995, and a schedular 
evaluation of 10 percent effective March 1, 1995.  

In regard to the issues of entitlement to service connection 
for a cervical spine disorder (claimed as a pinched nerve in 
the neck with damaged vertebrae of the cervical spine) and a 
low back disorder, the Board denied entitlement by decision 
dated in December 2002.  Also in that decision, the Board 
referred the issue of entitlement to service connection for a 
left hip disorder for further development pursuant to 
38 C.F.R. § 19.9(a)(2) (2002).  

The issue of entitlement to service connection for a left hip 
disorder is again before the Board for appellate 
consideration.  

In December 2002, the RO granted service connection for 
traumatic arthritis of the cervical spine with an evaluation 
of 10 percent, effective February 20, 1992.  As this is a 
full grant of the benefit initially sought (i.e., service 
connection) sought, if the veteran disagrees with the 
evaluation or the effective date assigned he must submit 
notice of disagreement (NOD) to the RO.  Such an NOD would 
not be considered part of the current appellate review.  See 
Grantham v. Brown, 114 F.3d (Fed. Cir. 1997).

The record contains correspondence from the veteran dated in 
March 2003, in which he expressed his disagreement and 
alleged some discrepancies with the Board's December 2002 
decision.  This matter is referred to the RO for appropriate 
action, as it appears that the veteran may desire to reopen 
the claims of entitlement to service connection for residuals 
of injury to the cervical and lumbar spine.


REMAND

In a July 2003 letter the Board notified the veteran that the 
Veterans Law Judge who had conducted the hearing which he had 
attended on May 13, 1999, was no longer employed by the 
Board.  He was further informed that the law requires that 
the Veterans Law Judge who has conducted a hearing in an 
appeal must participate in the final decision made on that 
appeal.  Since the previous Veterans Law Judge is not 
available, the veteran has the right to another hearing by a 
Veterans Law Judge of the Board.  The veteran responded to 
the letter in August 2003 and indicated that he desired to 
attend a new hearing before a Veterans Law Judge from the 
Board, on travel status at the RO.  

Pursuant to 38 C.F.R. § 20.700 (2002), a hearing on appeal 
will be granted if an appellant, or an appellant's 
representative, if any, acting on his or her behalf, 
expresses a desire to appear in person.  The Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. § 7107(b) (West 
2002).  In light of the veteran's request for a hearing 
before the Board at the RO, the Board believes that a remand 
of this case is necessary, in order to ensure that the 
veteran is afforded a full opportunity for a personal 
hearing.

The Board observes that additional due process requirements 
may be applied as a result of the enactment of the Veterans 
Claims Assistance Act of 2000, Public Law No. 106-175, and 
its implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, Nos. 02-7007,
-7008, -7009, -7010 (Fed. Cir. Sept. 22, 2003); Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003).  However, at this time the case 
is on appeal and within the sole jurisdiction of the Board, 
and this remand is intended only to satisfy the appellant's 
request for a Travel Board hearing.

Accordingly, this case is REMANDED to the RO for the 
following actions:

The RO should take steps to arrange for 
the veteran to be provided with a 
personal hearing, to be conducted by a 
traveling Veterans Law Judge.  
Appropriate notification should be given 
to the veteran, and such notification 
should be documented and associated with 
the veteran's claims folder.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veteran 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.




______________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board is appealable to the Court.  This remand is in 
the nature of a preliminary order and does not constitute a 
final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


